DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
 	Claims 14 and 20 are objected to because of the following informalities:  
Claim 14: On Line 1, the Examiner assumes that “An spectrometer” should actually be --a spectrometer--.
Claim 20: On Line 2, the Examiner assumes that “is carbon dioxide” should actually be --is a carbon dioxide--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 and 19-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hietala (US 2021/0096064), hereinafter Hietala.

Claim 14: Hietala discloses a spectrometer (7, Fig. 4) configured to analyze constituents in a gas flow, the spectrometer (7) comprising:
a light emitter (20) configured to emit at least one beam of light (22/24) [0030];
a sample chamber (15) adapted for supporting interaction of the beam of light (22/24) received from the light emitter (20) with the gas flow [0030];
a first light detector (42) [0030];
a second light detector (44) [0030]; and
a beam splitter (30) configured to:
divide the beam of light (22/24) transmitted though the sample chamber (15) into a first and a second beam of light (22’, 24’) [0030];
 	focus the first beam of light (22’) on the first light detector (42) [0030], and
 	focus the second beam of light (24’) on the second light detector (44) [0030].

Claim 15: Hietala further discloses wherein the spectrometer (7) is configured to generate a differential signal using a first signal received from the first light detector (42) and a second signal received from the second light detector (44), wherein the differential signal is usable for estimating a concentration of a target gas molecule in the sample chamber (15) [0028].

Claim 19: Hietala further discloses wherein in the absence of the target gas molecule in the sample chamber (15), a difference between the power carried by the first beam of light (22’) and the power carried by the second beam of light (24’) is less than 5% of the total power carried by the beam of light (22/24) emitted by the light emitter (20) (Since the measurement wavelength (22) in the emitted beam (22/24) is target gas-specific, while the reference wavelength (24) is not [0031], it is evident that they will be equally affected by transmission through the empty sample chamber).

Claim 20: Hietala further discloses wherein the target gas molecule is a carbon dioxide molecule [0037].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hietala, in view of Iizuka et al. (US 6,021,000), hereinafter Iizuka.

Claim 1: Hietala discloses a sensing system (7, Fig. 4) configured to analyze constituents in a gas flow, the sensing system (7) comprising:
 	a light emitter (20) configured to emit at least one beam of light (22/24) [0030];
 	a sample chamber (15) adapted for supporting interaction of the beam of light (22/24) received from the light emitter (20) with the gas flow [0030]; 
a first light detector (42) [0030];
 	a second light detector (44) [0030]; and
 	a beam splitter (30) comprising a first reflecting surface (36) and a second reflecting surface (32) [0032].
 	Hietala is silent with respect to a beam splitter comprising a first plurality of reflecting surfaces and a second plurality of reflecting surfaces.
	Iizuka, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of providing an improved beam splitting optical element.  Iizuka discloses a beam splitter (12, Figs. 1-2) comprising a first plurality of reflecting surfaces and a second plurality of reflecting surfaces (Col. 3, Line 60 - Col. 4, Line 3), wherein the first and the second plurality of reflecting surfaces form a plurality of grooves (the troughs of Fig. 1, which are the curved lines of 12 in Fig. 2), and a reflecting surface of the plurality of reflecting surfaces has a parabolic shape (shape evident from Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hietala’s beam splitter to have first and second pluralities of reflecting surfaces that form a plurality of grooves and have a parabolic shape for the purpose of efficiently splitting a beam into an even number of beams (two or more) with no interference (Iizuka, Col. 1, Lines 35-39).  

Claim 2: Hietala further discloses wherein the first plurality of reflecting surfaces are configured to redirect and focus a first portion of the beam of light (22’) transmitted through the sample chamber (15) on the first light detector (42) [0030]; and the second plurality of reflecting surfaces are configured to redirect and focus a second portion of the beam of light (24’) transmitted through the sample chamber (15) on the second light detector (44) [0030].

Claim 4: Hietala further discloses wherein the sensing system (7) is configured to generate a differential signal using a first signal received from the first light detector (42) and a second signal received from the second light detector (44) [0028].

Claim 5: Hietala further discloses wherein the differential signal is a linear or non-linear function (can be any function) of the first signal and the second signal, and wherein the differential signal is usable for estimating a concentration of a target gas molecule in the sample chamber (15) [0028].

Claim 6: Hietala further discloses wherein the light emitter (20) is configured to emit light within a wavelength interval including at least one absorption wavelength band of the target gas molecule (inherent condition for gas analyzer) [0031].

Claim 8: Hietala further discloses wherein the first light detector (42) is covered by a first filter (41), wherein the first filter (41) transmits light having wavelengths within at least one of absorption wavelength bands of the target gas molecule [0040].

Claim 9: Hietala further discloses wherein the target gas molecule is carbon dioxide [0037].

Claim 10: Hietala further discloses wherein the absorption wavelength band of the target gas molecule is located near 4.2 micrometer [0007].

Claim 11: Hietala further discloses wherein the second light detector (44) is covered by a second filter (43), wherein the second filter (43) transmits light having wavelengths not overlapping with any of absorption wavelength bands of the target gas molecule (filter 41 passes the measurement wavelengths, while filter 43 passes the reference wavelengths [0040]).

Claim 13: Hietala further discloses an airway adapter (Fig. 2) wherein the airway adapter comprises:
 	a gas entrance port and a gas exit port (gas goes from inspiratory limb 5 to intubation tube 3 to patient 1, back to intubation tube 3 and then to expiratory limb 6, Fig. 1, [0025]);
 	the sample chamber (15, within gas analyzer 7), wherein the sample chamber (15) is configured to support gas flow along a longitudinal direction from the said entrance port to the said exit port [0025];
 	an entrance window (14); and
 	an exit window (14) to allow transmission of light through the sample chamber (15) along a transverse direction perpendicular to the said longitudinal direction (evident from Fig. 2) [0026].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hietala, in view of Iizuka as applied to claim 1 above, and further in view of Sabry et al. (US 2020/0284654), hereinafter Sabry.

Claim 3: Hietala is silent with respect to a collimator.
 	Sabry, however, in the same field of endeavor of optical gas analyzers, discloses a spectrometer (Fig. 2) comprising a collimator (off-axis parabolic mirror 208) configured to transform a beam of light (212) generated by a light emitter to a collimated beam of light passing through a sample chamber (200) [0041].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hietala’s spectrometer with a collimator for the purpose of providing a highly-coherent light beam free of spherical aberration to the sample chamber (Sabry [0041]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hietala, in view of Iizuka as applied to claim 1 above, and further in view of Tortschanoff et al. (US 2020/0284721), hereinafter Tortschanoff.

Claim 7: Hietala discloses wherein the light emitter is an IR source (20) [0030], but does not explicitly disclose that it is a thermal emitter.
 	Tortschanoff, however, in the same field of endeavor of optical gas sensors, discloses the a gas sensor (100) comprising a thermal IR emitter (130) [0065].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hietala’s IR source to be a thermal IR source for the purpose of using a low-energy, high-efficiency source that may be reliably used in miniatured gas sensors.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hietala, in view of Iizuka as applied to claim 1 above, and further in view of Russell (US 9,510,774), hereinafter Russell.

Claim 12: Hietala does not explicitly disclose wherein an area of the illuminated region on each light detector is smaller than a sensitive area of said light detector.
 	Russell, however, in the same field of endeavor of optical gas analyzers, discloses a sensing system (16, Fig. 4), wherein an area of an illuminated region on a light detector (48) by a beam of light (50) transmitted through a sample chamber (26) is smaller than a sensitive area of the light detector (48) (by use of a focusing element 46, Col. 6, Lines 24-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hietala’s sensing system with a focusing optical element for the purpose of ensuring that the entirety of the measurement signal is sensed by each light detector for the most accurate results.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hietala as applied to claim 14 above, and further in view of Sabry.

Claim 16: Hietala is silent with respect to an off-axis parabolic mirror.
 	Sabry, however, in the same field of endeavor of optical gas analyzers, discloses a spectrometer (Fig. 2) comprising an off-axis parabolic mirror (208) configured to transform a beam of light (212) generated by a light emitter to a collimated beam of light passing through a sample chamber (200) before being detected [0041].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hietala’s spectrometer with an off-axis parabolic mirror for the purpose of providing a highly-coherent light beam free of spherical aberration to the sample chamber (Sabry [0041]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hietala as applied to claim 14 above, and further in view of Iizuka.

Claims 17-18: Hietala is silent with respect to the beam splitter being a segmented reflective beam splitter. 
 	Iizuka, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of providing an improved beam splitting optical element.  Iizuka discloses wherein a beam splitter (12, Figs. 1-2) is a concave segmented reflective beam splitter (Col. 3, Line 60 - Col. 4, Line 3) comprising two sets of elliptic parabolic reflecting surfaces (shape evident from Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hietala’s beam splitter to be concave and segmented with elliptic parabolic reflecting surfaces for the purpose of efficiently splitting a beam into an even number of beams (two or more) with no interference (Iizuka, Col. 1, Lines 35-39).  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896